                                                                                                                                                               8/22/19



    AO93C(0$/18)WgzlAnlivIkl<pix,nvqrfzller-lulkwt-qpwvpxçs'.
                             .
                                     '
                                                             -
                                                                                                  / Orîginal                      i
                                                                                                                                  n Duplicaluorignal

                                                        UNITED STATES D ISTRICT COURT
                                                                                   forîhe       ,

                                                                          W esternDistric!ofVirgînia

                          InlhcMatteroftheScarchof '                                        h
                     /ârl
                        .:4T-blescnb
                        .          -
                                     b
                                     tmepropp
                                            rtrlp& xcrczcf/                                 )                   -,               ;                .
                     oriélettlm.tlt
                                  eperionltraumleattduddrnn .
                   2028TiffanyDlive,W aynesboro,vA 22980
                                                                                            )
                                                                                            )
                                                                                              caseNo.Y >lî--x *DO&TT
                   sndMamon2:18FordMustang beaNng                                          )
                      VkginlaRegl
                                stratlon*ROKKETP                                           )
              WA         NT BY TELEPHO NE OR OTHER RELIABLE ELECTRO NIC M EANS                                           '
                                         .   .                    .

    -1-0: Anyaulhorizcdlaw cnforcementofhcer
                  Anapplicationbya.fedcrallaw enforcemenlom ceroranImomgy ferthygovemment'requeststhesearchandseizure
                                                                                                                     '
    orthefollowingpersonorproperty located înthe                                  W eslem     Distrktof' virglnla -                                                     -.
    f/f
      /tpllliti.tlieJ7frrJ:
                          )l,r)rI
                                l<.scri
                                      be//leJlrtlpt
                                                  l
                                                  ro'tçtdi't
                                                           ?é:
                                                             6ïrcl2
                                                                  *df
                                                                    ?l?f/L'ib'
                                                                             ttfl
                                                                                Jlt)(
                                                                                    ê(;ll
                                                                                        '
                                                                                        f)ll
                                                                                           /:
       Please seeAttachmentA                        .




            I5ndthaîlheamdavitlslvoranz recordydtestimony,eslablishprobnblecausc.tosearcllandseizelhepersonorpropeny
    describedabove.andthatsuçhseari11wi11reveàlIidtnlit
                                                      kz/l
                                                         iy#zrkiplprJt
                                                                     *xrlâz#?dptopvrt
                                                                                    yloôcseizedl:
     Please see Attachm entB.




                                     .   ;          .              '
               YOU ARE COM MANDED toexccutethiswarrantonorberore                                      - .   .   August29,2019
                                                                                                                        .. .                   (it
                                                                                                                                                 otfoexctvf
                                                                                                                                                          /14Jqpxp.
           W inthadàytilùe6:d0i.iu.
                                  ,to l0:00p.ln, O atanylimeinlhedaycrnîghlbccausegopdcausehasbecnestablished.
             Unles!delayedntticeisauthcrizedbelbw.'a youmustgiveacopy ofthewirranlandarqceiptforthepropettytakcn lo1he
    personfrom whom'   .or.from whoicprcmisis.tSéproperly%vastakca.orleavcthccopyandreceïptallhzplacewherclhc
    prppedy Wastaken..        .. ..  '
            Theomcerexeculipgthiswarrant,oranoftkcrpresentduring theexecutionoflhewarranlqmustpreparcap,inventoc
    cs:rcqulrcdb)':law andprcppll
                  ,, .
                                  yrdum $iswaqantandinvcntoryto              .ThelionorableRebertS.Ballou            .
                                                                                 '
              .r                 .           .      .    ,            .              . ,   .. .                     (Lhi
                                                                                                                       tedst
                                                                                                                           utesllrz
                                                                                                                                  gâlr/zdJt
                                                                                                                                          idge)                  .
          ':O' Pursuantto18.U.S.C;.j3103a(b),I5ndfllatimmedîalcITotificationmaylmvcanadversgrcsulîlisîebinI8U.S.C.
    52705(cxceplfordclay orlripl),andauthorize1heomcerexecutlng thîsWarram todclay noticetolhepcrson who.orwhose
    propeny,wil1beseafchedorseized(cltecklltefl
                                              /wrtwr/tl?dboxl                                '                                         '
        O for. . dnys(   noltoe,
                               vt'
                                 t
                                 .m/l* O tmlil.'   tllcraclsjustifying.lhelalcrspccil
                                                                                    k dalccf
'



    Dxeandtime3sju'cdi Auguét' 15 z 201*
     ..
                                       9 6 :'
                                            3ù PM '                                                   '         <              ' '            '       e
                                                                                                                                                      'e-               '
                                  .
                                  -..... -z .                    .,
                                                                  ..rw.r..
                                                                         .-n-.
                                                                             -..       .          '         .-.     .v             *wy.
                                                                                                                                      >..-            . -.-.         '-.
                                                                                                                                                                       -
                                                                                                                                                                       .
                                                                                                                                                                       '-;.
          . ' . . tJ   .

Cityandslcle:                                    Roanoke,Vfrglnia            '
                                                                                                  RobedS.'al
                                                                                                           lou.UnitedStatesMagistrateJudqe
                                                                                                                         Fr/
                                                                                                                           *
                                                                                                                           ?,tit
                                                                                                                               d11tl,
                                                                                                                                    11(,tll1:
                                                                                                                                            )4lîlIe      '      ,
1

4+



     A0 91C (0#/1:)WarMlbyTekphmrorollerRtlîabklflectr/lïk 51= (Pagr2)
                                                          .
                                                                                     heturn
     CascNb.:                                    Date dîi ewarrantexectded:                                 zopy' of'warrantandinvenlo leftwith:          '
       5*'
         'l - '
         *    fn.
                .-.-> ; .- 36 JJg :
                                  '.a                                           ,
                                                                                    .
                                                                                        '                       .                         .
                                                                                                                                              -   .
                                                                                                                                                                                   J.n. .'
     llivenlory madeinlheprcscnceof:                                    '                               '                             '           .                                        '           '
                               .   ,              ,   .           ..  J..                           .   .                   .            ..                        -                   '
     Inveîilor
             'y'ofthepropcnylàkeàahd hamets)6fàny personts)seized:                                                       .       ',.''                                 '
                                        ..                    .   ': ' ?        ' 't'. '


                                       e -
                                                                                                                                     .
                                                                                                                                         ù 'In C'                              b1>
                                                                                                                          By Reliable Electronlc Means
                                                                                                                                     August l9, 2019
                                                                                                                             Hcn'
                                                                                                                              1. . !
                                                                                                                                 ' -r
                                                                                                                                     Rö .'-. . 'S.
                                                                                                                                     ,           - Bàl
                                                                                                                                                    , l
                                                                                                                                                      ou  .        '
                                                                                                                                                                              .
                                                                                                                                                                              .,
                                                                                                                                                                                   .

                                                                                                                           '
                                                                                                                           Un JO mtvs Mâglàtln't        v




                   .   .                                          )             .
                                                                                'Certincatinn
                                             .                                                                                                                 '
                                                                                                                                                      .
                                                                                                                    '                                                  '' ë                    '
                                                                            .                                                                         '                                '

             Ideclar:underpcnaltyofperl
                                      -el thatthisinvcntoryiscnrrcc!andwasrcturncdalonjwithlhcèriginalwarrantlothe '
     designatedl-udge.                                                                                                                                                                             '


     Datc:             yt  '
                                                                                            .           .                  .,...... . ..                               . .
                                                                                                                                                                         ,'
                                                                                                                                                                          . -                      .
                                                                                                                        >-çt.cllldllgt
                                                                                                                                     l
                                                                                                                                     ztllt-
                                                                                                                                          er:
                                                                                                                                            r.
                                                                                                                                             %i
                                                                                                                                              l:t'ttttl'.
                                                                                                                                                        tt
                                                                                                                                                               V
                                                                                        .   .   .           c - -R
                                                                                                            -                   n $J %>- .                    U
                                                                                                                           l>l.
                                                                                                                              t
                                                                                                                              -
                                                                                                                              ')led'ltzlt
                                                                                                                                        lb
                                                                                                                                         t/5/ttllf
                                                                                                                                                 l/t
                                                                                                                                                   .                               -
